Order entered May 13, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00777-CV

      DALLAS/FORT WORTH INTERNATIONAL AIRPORT BOARD, Appellant

                                                V.

               ASSOCIATION OF TAXICAB OPERATORS, USA, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-00279

                                            ORDER
       The Court has before it appellee’s April 29, 2013 motion to abate and for order directing

trial court to file findings of fact and conclusions of law and appellant’s May 1, 2013 response to

that motion. The Court DENIES the motion.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE